Citation Nr: 1450631	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating for post traumatic stress disorder (PTSD) prior to August 23, 2012, currently rated 50 percent.

2. Entitlement to an increased rating for PTSD since August 23, 2012, currently rated 70 percent. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969.  

This case initially came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  In July 2012, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In January 2013, the AOJ granted a 70 percent rating, effective August 23, 2012.  The Board has therefore bifurcated and recharacterized the claim to take account of this staged rating, as indicated on the title page. 


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's posttraumatic stress disorder more nearly approximated occupational and social impairment with deficiencies in most areas prior to August 23, 2012.

2.  Between August 23, 2012 and May 13, 2014, the Veteran's symptoms of posttraumatic stress disorder  were not manifested by more than occupational and social impairment with deficiencies in most areas.

3.  Effective May 14, 2014, the Veteran's posttraumatic stress disorder was manifested by total occupational and social impairment. 

4.  A claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was denied in a March 2011 rating decision and an appeal was not perfected.  

5.  Between March 25, 2014 and May 13, 2014, the Veteran's posttraumatic stress disorder was not manifested by total occupational and social impairment.

6.  Given the grant of a 100 percent rating for posttraumatic stress disorder effective May 14, 2014, and the absence of any other service connected disorders, the March 2014 claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is moot. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for posttraumatic stress disorder, were met through the appeal period up until May 13, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a 100 percent rating for posttraumatic stress disorder were met effective May 14, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411. 

3.  The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is dismissed as moot.  38 U.S.C.A. § 7104 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in January 2013.  

VA fulfilled its duty to assist the Veteran in obtaining identifiable and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Pursuant to the Board's remand instructions, the AOJ afforded the Veteran a psychological examination.  For the reasons indicated below, the examination was adequate and the AOJ complied with the Board's remand instructions in this regard.  The AOJ also complied with the Board remand instructions by obtaining records of the claimant's treatment at the New York Vet Center since July 2010.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.  

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).   Here, as explained below, a uniform 70 percent rating is proper.

The criteria for a 50 percent rating for PTSD contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A total rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."   Id. at 443.

One factor in evaluating psychiatric disorders is the Global Assessment of Functioning scale.  The scale reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  A score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Much of the available information about the Veteran's PTSD comes from the written reports of four VA examinations, dated January 2008, December 2009, October 2010 and August 2012.  These reports record information about the Veteran's extensive combat experience in Vietnam and associated psychological trauma.  At the time of the 2008 examination, he reported experiencing nightmares, intrusive thoughts, difficulty sleeping, irritability, outbursts of anger and mild paranoia.  He reported panic attacks about every month.  The report suggests that the Veteran was often watchful and uneasy and he told the examiner he felt the need to sit with his back to the wall in public places.  

The Veteran reported that his relationship with his wife was "generally okay" but he felt closed off from her emotionally.  He also said, however, that he regularly argued with his wife.  He mentioned his irritability as a cause of these arguments.  He denied suicide attempts and suicidal ideation.  According to the Veteran, his symptoms had not caused him to any lose jobs or to miss excessive work at his current job, but he was more irritable at work.  In January 2008, the Veteran was working as a security supervisor, though he intentionally worked the night shift because he preferred to isolate himself from other people.  He reported having few close friends, but he did mention being close to his relatives, particularly his sister and half-brother.  He also said he belonged to the American Legion, since he often felt more comfortable around other veterans.

Mental status examination revealed that the Veteran was tense and tearful throughout the interview.  His insight was limited, his judgment was fair, and his tolerance for frustration was low.  His mood reflected some depression.  There were no signs of suicidal ideation, homicidal ideation or hallucinations.  The examiner assigned a global assessment of functioning score of 57. 

At the December 2009 examination the examiner opined that the Veteran's symptoms had worsened since his January 2008 examination.  The December 2009 report - and indeed all of the subsequent examination reports - discusses many of the traumatic events that the appellant experienced in combat in the Republic of Vietnam.  It also discusses the Veteran's complaints of social isolation, difficulty sleeping, and continued preference to work at night, in order to separate himself from other people.  The Veteran reported forgetfulness, intrusive thoughts and suspiciousness.  The appellant did report that he had good relationships with his sons and that he saw them four or five times per week.  

Mental status examination revealed that the Veteran's thought process was coherent, organized and logical.  His mood was depressed, his affect was flat, and he was guarded and tearful.  There was no evidence of suicidal ideation, homicidal ideation, or hallucinations.  The appellant's insight was judged to be limited.  A global assessment of functioning score of 55 was assigned.  

The October 2010 report is similar.  The Veteran reported consistent depression, occasional thoughts that he would be better off dead.  Mental status examination was notable for a depressed mood and a constricted affect.  There was no evidence of a psychosis.  The Veteran told the examiner about "occasional flashbacks with his last one being a couple months ago."  The examiner assigned a slightly lower global assessment of functioning score (51) than the previous examiners.  This time the Veteran mentioned missing work because of his feelings of stress and lack of motivation.  His supervisor gave him a warning about this.  This report also notes that the Veteran reported a remote history of suicidal ideation "a long time ago" when he first got back home from the service.  He was also drinking a lot at that time.  The Veteran denied suicidal ideation since that time.  The Veteran reported experiencing bad dreams and sweating three or four nights per week.

The claims file also contains treatment records from the Vet Center from 2010 to 2012 and a report of the most recent VA examination, dated August 2012.  The Veteran's Vet Center therapist also submitted letters on the Veteran's behalf, and so did a VA physician who has also been part of his treatment.  According to the Vet Center therapist, grief was the primary feature of the Veteran's PTSD.  The therapist presented a series of psychological test results and a detailed narrative of the Veteran's extensive combat experience.  The therapist explained that, in his opinion, the global assessment of functioning scores assigned by the previous VA examiners were too high because they attributed excessive weight to the Veteran's steady employment.  Since the Veteran's employment was working the night shift as a security guard in order to avoid contact with other people, the therapist suggested that this type of employment is best understood as reflecting the severity of his symptoms.

At the August 2012 VA examination the Veteran reported that he continued to have a depressed mood, anxiety and trouble sleeping.   He had panic attacks, which he told the examiner he experienced weekly or less often.  The examiner assigned a Global Assessment of Functioning score of 50.  He acknowledged the Vet Center therapist's assignment of a lower score and gave his reasons for his disagreement with the therapist: "Although a therapist stated that the appellant's global assessment of functioning score was 36, the 2012 examiner noted that generally 40 was the cutoff score for admission to acute psychiatry.  Veteran's level of functioning is a deal better than that."  According to the examiner, the Veteran remained independent in his activities of daily living and he continued to maintain stable employment.  The examiner concluded that the Veteran had "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood", that is, the criteria for a disability rating of 70 percent.

The Veteran was seen for a VA compensation examination on May 14, 2014.  The Veteran reported that he was no longer able to work as a security guard, that he kept to himself, and that he was antisocial.  The Veteran endorsed multiple symptoms including a depressed mood, anxiety, chronic sleep problems, and an inability to establish and maintain effective relationships.  The examiner opined that the appellant's PTSD symptoms appeared to have worsened since the last examination, and were now so severe that he had been unable to work.  The examiner opined that the Veteran's inability to handle daily demands and demands of the job made it necessary for him to stop working as he was in imminent danger of being fired.  The Veteran was judged to no longer able to sustain adequate functioning on his job or to meet the demands of the job as his concentration and social interaction worsened. He is now a loner even though he has his family around him.

For the following reasons, a 70 percent rating, is warranted prior to May 14, 2014, and that a 100 percent rating is in order effective from May 14, 2014.  The examination reports and treatment records demonstrate that the Veteran has PTSD symptoms which create occupational and social impairment in most areas of his life.  Prior to May 14, 2014, however, none of the evidence reflects that his symptoms approximate total occupational and social impairment.  Prior to May 14, 2014, each of the VA examiners reported that the Veteran was competent to manage his own financial affairs.  The Veteran consistently denied suicidal ideation.  While his symptoms clearly influenced the kind of work the Veteran felt comfortable doing, his occupational impairment prior to May 14, 2014 did not approach the level of "total occupational impairment" given the fact that, at the time of each of four examinations over a period of as many years, he was successfully working at the same job.  He even worked as a night shift security supervisor at the time of the first report, though later reports are unclear about whether he continued working in this capacity.

The Veteran's social functioning has suffered as a result of his PTSD.  Nevertheless, prior to May 14, 2014 the evidence showed that he enjoyed a stable marriage and maintained good relationships with his sons and his siblings.  The examiners described his speech and thought process as logical and coherent and he was generally aware of his surroundings.  The therapist reports an incident in which the Veteran scolded a co-worker for sleeping on the job, using harsh terms because he briefly imagined that he was in Vietnam and he felt his sleeping co-worker might cause the Veteran to be killed by napping at his post.  The Veteran's hallucinations or delusions did not, however, appear to be persistent.  At the time of the examinations prior to May 14, 2014, the Veteran denied delusions or hallucinations.  While he had panic attacks, they took place less frequently than once per week.  The general rating formula for mental disorders gives "persistent delusions or hallucinations" as an example of a symptom intense enough to justify a 100 percent rating.  See 38 C.F.R. § 4.130.  Panic attacks more often than once a week are consistent with a 50 percent rating.  Id.  The Veteran did not experience any trouble living independently and he maintained adequate personal hygiene. 

At no time prior to May 14, 2014 did the Veteran show symptoms such as a gross impairment in thought processes or communication.  He was never persistently delusional or present with hallucinations.  His behavior was never grossly inappropriate behavior, and there was no evidence of a persistent danger that the appellant would hurt himself or others, or that he was intermittently unable to perform activities of daily living.  He was never disorientation to time or place, and he never showed a memory loss for names of close relatives, own occupation, or own name.

In sum, although there was some variation in the global assessment of functioning scores and characterizations of the severity of the Veteran's PTSD, none of the evidence prior to May 14, 2014, reflected that the symptoms more nearly approximated the total occupational and social impairment in the criteria for a 100 percent rating, or that the evidence is approximately evenly balanced in this regard.  Even the letters and reports of the Vet Center therapist, who has been a forceful advocate and source of support for the Veteran, do not reflect that the Veteran has met the criteria for a 100 percent rating.  On the last page of his May 2012 report, the therapist suggests that the Veteran's PTSD meets "VA standards for 'occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment thinking or mood . . .'"

As to consideration of referral for an extraschedular rating prior to May 14, 2014, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's PTSD prior to May 14, 2014, were fully contemplated by the applicable rating criteria.  The criteria include both the symptoms listed and the overall level of impairment.  Moreover, as noted, the courts have indicated that the general rating formula requires an analysis of whether the symptoms or others of similar severity, frequency, and duration cause the level of impairment required for the appropriate rating.  The Board considered all psychiatric symptoms indicated in lay and medical evidence and not only those listed in the general rating formula; as well as the overall level of impairment, in arriving at the 70 percent rating prior to May 14, 2014.  Hence, consideration whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted. 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's PTSD most nearly approximated the criteria for a 70 percent rating, but no higher, prior to May 14, 2014.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a rating of 70 percent is warranted during this time period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The preponderance of the evidence reflects, however, that the Veteran's symptoms have not more nearly approximated the criteria for a 100 percent rating at any time prior to May 14, 2014.  The benefit-of-the-doubt doctrine is therefore not for application in this regard, and a rating higher than 70 percent is not warranted prior to May 14, 2014.

As noted above, the Veteran was examined on May 14, 2014.  At that examination the examiner found that the appellant could no longer work due to his posttraumatic stress disorder.   Indeed, the May 14, 2014 examiner found that the appellant suffered from total occupational and social impairment due to his posttraumatic stress disorder.  Hence, the Board finds that effective May 14, 2014 the appellant's posttraumatic stress disorder warranted a 100 percent rating.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability was raised during the pendency of the claim, both as part of the claim for an increased rating and in a formal claim (VA Form 21-8940) and was denied by the RO in March 2011.  The Veteran did not file a timely notice of disagreement with this decision.  Consequently, to the extent that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was raised as part of the claim for an increased rating for PTSD, Rice v. Shinseki, 22 Vet. App. 447 (2009), no appeal is before the Board from the March 2011 rating decision.

In March 2014, the Veteran filed a new claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Given that the appellant's only service connected disorder is his posttraumatic stress disorder, the analysis as to the nature and extent of any occupational impairment controls.  As such, for the reasons discussed above entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was not warranted prior to May 14, 2014.  Further, given that a 100 percent schedular rating is granted effective May 14, 2014, and given that the appellant is not service connected for any other disorder, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorder is moot effective May 14, 2014.


ORDER

Entitlement to a rating of 70 percent, but no higher, is granted for PTSD prior to August 23, 2012, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating higher than 70 percent for PTSD prior to May 14, 2104 is denied.

Entitlement to a 100 percent rating is granted for PTSD effective May 14, 2014, subject to controlling regulations governing the payment of monetary awards.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is dismissed as moot.
  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


